            Case 2:19-cv-00310-RFB-DJA Document 16 Filed 10/10/19 Page 1 of 3




     Mathew K. Higbee, Esq., SBN 11158
 1   HIGBEE & ASSOCIATES
     3110 West Cheyenne Ave, Ste 200
 2
     North Las Vegas, NV 89128
 3   T: (714) 617-8300
     F: (714) 597-6559
 4   Email: mhigbee@higbeeassociates.com

 5   Jeremy E. Branch
     Pro Hac Vice
 6   LAW OFFICE OF JEFFREY LOHMAN, P.C.
     4740 Green River Rd., Suite 310
 7   Corona, CA 92880
     Tel. (866) 329-9217 ext. 1009
 8
     Fax: (657) 246-1312
     Email: jeremyb@jlohman.com
 9
     Attorneys for Plaintiff
10
                                  UNITED STATES DISTRICT COURT
11                                     DISTRICT OF NEVADA

12   MARICEL BARTOLOME,                              )
                                                     ) Case No.: 2:19-cv-00310-RFB-DJA
13                  Plaintiffs,                      )
                                                     )
14          v.                                       )
                                                     ) NOTICE OF SETTLEMENT
15                                                   )
                                                     )
16   CAPITAL ONE BANK (USA) N.A.,                    )
                                                     )
17                  Defendant.                       )
                                                     )
18

19                                     NOTICE OF SETTLEMENT
20          Plaintiff MARICEL BARTOLOME notifies this Court that Plaintiff and Defendant
21
     CAPITAL ONE BANK (USA), N.A., have resolved all claims between them in this matter and
22
     are in the process of completing the final settlement documents and filing the appropriate dismissal
23
     pleadings. The parties request that the Court retain jurisdiction for sixty (60) days for any matters
24
     related to completing and/or enforcing the settlement and stay all remaining discovery deadlines.
25
                                                     -1-


                                        NOTICE OF SETTLEMENT
     Case 2:19-cv-00310-RFB-DJA Document 16 Filed 10/10/19 Page 2 of 3




                    Respectfully submitted the 10th day of October 2019.
 1

 2
                                          By: /s/ Mathew Higbee
 3                                        Mathew Higbee, Bar #: 11158
                                          3110 West Cheyenne Ave, Ste 200
 4                                        North Las Vegas, NV 89128
                                          T: (714) 617-8300
 5                                        F: (714) 597-6559
                                          Email: Mhigbee@higbeeassociates.com
 6                                        Attorney for Plaintiff, MARICEL
                                          BARTOLOME
 7

 8                                        By: Jeremy E. Branch
                                          Jeremy E. Branch
 9                                        Pro Hac Vice
                                          LAW OFFICE OF JEFFREY LOHMAN, P.C.
10
                                          4740 Green River Rd., Suite 310
                                          Corona, CA 92880
11
                                          Tel. (866) 329-9217 ext. 1009
12                                        Fax: (657) 246-1312
                                          Email: jeremyb@jlohman.com
13                                        Attorney for Plaintiff, MARICEL
                                          BARTOLOME
14

15

16

17

18

19

20

21

22

23

24

25
                                       -2-


                           NOTICE OF SETTLEMENT
           Case 2:19-cv-00310-RFB-DJA Document 16 Filed 10/10/19 Page 3 of 3




 1                                 CERTIFICATE OF SERVICE

 2          I certify that on October 10, 2019 I filed Plaintiff MARICEL BARTOLOME’s Notice of

 3   Settlement using the CM/ECF system, which will provide notice to the following:
 4

 5
     Lindsay C Demaree
 6   Ballard Spahr LLP
     1980 Festival Plaza Drive
 7   Suite 900
     Las Vegas, NV 89135
 8   702-471-7000
     Fax: 702-471-7070
 9   Email: demareel@ballardspahr.com
10

11

12
                                                    By: /s/ Mathew Higbee
13                                                  Mathew Higbee, Bar #: 11158
                                                    3110 West Cheyenne Ave, Ste 200
14                                                  North Las Vegas, NV 89128
                                                    T: (714) 617-8300
15                                                  F: (714) 597-6559
                                                    Email: Mhigbee@higbeeassociates.com
16                                                  Attorney for Plaintiff, MARICEL
                                                    BARTOLOME
17

18                                                  By: Jeremy E.Branch
                                                    Jeremy E. Branch
19                                                  Pro Hac Vice
                                                    LAW OFFICE OF JEFFREY LOHMAN, P.C.
20
                                                    4740 Green River Rd., Suite 310
21
                                                    Corona, CA 92880
                                                    Tel. (866) 329-9217 ext. 1009
22                                                  Fax: (657) 246-1312
                                                    Email: jeremyb@jlohman.com
23                                                  Attorney for Plaintiff, MARICEL
                                                    BARTOLOME
24

25
                                                 -3-


                                     NOTICE OF SETTLEMENT
